DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-17 are pending in this application.

Information Disclosure Statement
The IDSs filed on 09/23/2019 and 10/21/2021 have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 10 and 17 (line numbers refer to claim 10):
	Line 6 recites “terminating any of running processes” but it unclear which process is actually terminated (ie. Is there a deciding factor that determines which running process is terminated?).
	Lines 8-11 recite “freeing up, in the memory, an area reserved as a cache area of an operating system to further increase the free space of the memory when a type or an operating 

As per claims 10, 11, 12, and 13 (line numbers refer to claim 10):
Line 10 recites “the terminated process”, but it unclear which process was terminated because line 6 recites “terminating any of running processes”.

As per claim 13:
	Line 3 recites “a process during which none is executed” but is unclear what none is referring to (ie. None of what is being executed?).

As per claim 14:
	Lines 2-4 recite “wherein the processor is capable of setting the cache area to be freed up in the system cache free-up process to a page cache area, a slab cache area, or both the page cache area and the slab cache area” but it unclear whether or not the page cache area and slab area are both part of cache area. 

As per claim 15:
	Line 4 recites “wherein upon detection of the shortage of the free space of the memory, in the memory management process, which one of the plurality of processes is to be terminated is selected, based on one or more of the free space of the memory”, but it unclear what this means because it recites “the free space of the memory” and then recites “one or more of the free space of the memory” meaning that there is additional free space even though there is a shortage of free space (ie. Does one or more of the free space of the memory mean one or more units of the free space?).
Lines 4-5 recite “the type and the operating state of each of the processes” but this lacks antecedent basis because claim 1 only recites “a type or an operating state of the process terminated”.  
	Line 5 recites “a memory usage in the memory through the process” but is unclear which process this refers to.

As per claim 16:
	Lines 4-5 recite “ a priority of each of the plurality of processes is defined based the type or the operating state the process” but this lacks antecedent basis because claim 1 only recites “a type or an operating state of the process terminated”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kocharlakota et al. (US 10354609 B2 hereinafter Kocharlakota) in view of Dong et al. (US 10275359 B2 hereinafter Dong).

As per claim 10, Kocharlakota teaches the invention substantially as claimed including an information processing apparatus (Fig. 1, 100 system), comprising: 
a processor to execute a plurality of processes (Col. 5 lines 32-33 the processor 240 is configured to execute the applications 262); and 
a memory to be used by the processor to execute the plurality of processes (Col. 5 lines 28-29 The processor 240 is also capable of executing other processes and programs resident in the memory 260), wherein the processor performs: 
a memory management process for monitoring a free space of the memory and terminating any of running processes upon detecting a shortage of the free space of the memory to increase the free space of the memory (Fig. 4, 5; Col. 8 lines 36-37 the electronic device 200 detects a low amount of available system resources; Col. 9 lines 63-Col. 10 line 4 the default resource management application 263 will begin to terminate empty applications 540 once the available memory 260 drops below 184 MB; If all the empty applications 540 are terminated and the available memory 260 is above the content provider application's 535 minimum resource threshold 510, the default resource management application 263 determines that the memory is sufficient for the user's experience.); and 
freeing up, in the memory, to increase the free space of the memory when a type or an operating state of the process terminated in the memory management process satisfies a predefined condition (Col. 10 lines 5-12 when all the empty applications are terminated and the available memory is still below the content provider application's 535 minimum resource threshold 510 (as predefined condition), the default resource management application 263 would continue terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262).

Kocharlakota fails to teach a system cache free-up process for freeing up, in the memory, an area reserved as a cache area of an operating system to further increase the free space of the memory.

However, Dong teaches a system cache free-up process for freeing up, in the memory, an area reserved as a cache area of an operating system to further increase the free space of the memory (Col. 12 lines 33-36 a cache mechanism of the operating system of the terminal mobile may be used rationally and too many caches occupied by the background programs may be easily cleaned; Col. 11 lines 35-40 when there are not sufficient free caches to support the normal operation of the mobile terminal, a preset cache releasing behavior may be implemented automatically and a certain amount of corresponding caches may be released according to a preset priority).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kocharlakota with the teachings of Dong because more memory resources can become free by not just terminating applications but also by clearing the cache that was occupied by the applications (Col. 1 lines 32-34 even if a user leaves an operation interface of the application program, caches occupied by this application program are not released; Col. 1 lines 54-55 Embodiments of the present disclosure seek to solve at least one of the problems existing in the related art.).

As per claim 11, Kocharlakota and Dong teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches freed up when the process terminated in the memory management process is a process whose operation cannot be perceived by a user (Fig. 4, 5; abstract lines 11-15 The at least one processor is further configured to terminate at least one of the one or more processes not corresponding to the functional mode when the amount of the system resource is below the minimum resource threshold; Col. 9 lines 56-63 Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535, and empty application 540. Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505; Col. 10 lines 9-12 terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262.).
Additionally, Dong teaches wherein in the system cache free-up process, the cache area is freed up when the process is a process whose operation cannot be perceived by a user (Col. 12 lines 33-36 a cache mechanism of the operating system of the terminal mobile may be used rationally and too many caches occupied by the background programs (as process whose operation cannot be perceived by a user) may be easily cleaned).

As per claim 12, Kocharlakota and Dong teach the information processing apparatus according to claim 10.  Kocharlakota specifically teaches freed up when the process terminated in the memory management process is a process for sharing data with another process (Fig. 4, 5; abstract lines 11-15 The at least one processor is further configured to terminate at least one of the one or more processes not corresponding to the functional mode when the amount of the system resource is below the minimum resource threshold; Col. 9 lines 56-63 Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535 (as process for sharing data with another process), and empty application 540. Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505; Col. 10 lines 9-12 terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262).
Additionally, Dong teaches wherein in the system cache free-up process, the cache area is freed up (Col. 12 lines 33-36 a cache mechanism of the operating system of the terminal mobile may be used rationally and too many caches occupied by the background programs may be easily cleaned; Col. 11 lines 35-40 when there are not sufficient free caches to support the normal operation of the mobile terminal, a preset cache releasing behavior may be implemented automatically and a certain amount of corresponding caches may be released according to a preset priority).

As per claim 13, Kocharlakota and Dong teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches freed up when the process terminated in the memory management process is a process during which none is executed (Fig. 4, 5; abstract lines 11-15 The at least one processor is further configured to terminate at least one of the one or more processes not corresponding to the functional mode when the amount of the system resource is below the minimum resource threshold; Col. 9 lines 56-63 Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535, and empty application 540 (as process during which none is executed). Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505; Col. 10 lines 9-12 terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262).
Additionally, Dong teaches wherein in the system cache free-up process, the cache area is freed up (Col. 12 lines 33-36 a cache mechanism of the operating system of the terminal mobile may be used rationally and too many caches occupied by the background programs may be easily cleaned; Col. 11 lines 35-40 when there are not sufficient free caches to support the normal operation of the mobile terminal, a preset cache releasing behavior may be implemented automatically and a certain amount of corresponding caches may be released according to a preset priority).

As per claim 15, Kocharlakota and Dong teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches wherein upon detection of the shortage of the free space of the memory, in the memory management process, which one of the plurality of processes is to be terminated is selected, based on one or more of the free space of the memory, the type and the operating state of each of the processes, and a memory usage in the memory through the process (Fig. 4, 5; Col. 9 line 51-Col. 10 line 4 The default resource management table 500 and the functional mode resource management table 600 include application states 505 and resource thresholds 510. The application state 505 is used to determine the priority of specific processes for applications 262 that are currently operating. Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535, and empty application 540. Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505. Using the memory threshold 510 in FIG. 5, the default resource management application 263 will begin to terminate empty applications 540 once the available memory 260 drops below 184 MB. If all the empty applications 540 are terminated and the available memory 260 is above the content provider application's 535 minimum resource threshold 510, the default resource management application 263 determines that the memory is sufficient for the user's experience.).

As per claim 17, it is a method claim of claim 10, so it is rejected for the same reasons as claim 10 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kocharlakota and Dong, as applied to claim 10 above, in view of Agnich et al. (US 10540355 B1 hereinafter Agnich).

As per claim 14, Kocharlakota and Dong teach the information processing apparatus according to claim 10. Dong specifically teaches wherein the processor is capable of setting the cache area to be freed up in the system cache free-up process (Col. 12 lines 33-36 a cache mechanism of the operating system of the terminal mobile may be used rationally and too many caches occupied by the background programs may be easily cleaned; Col. 11 lines 35-40 when there are not sufficient free caches to support the normal operation of the mobile terminal, a preset cache releasing behavior may be implemented automatically and a certain amount of corresponding caches may be released according to a preset priority; Col. 2 lines 59-65 Specifically, the processor is configured to execute following steps of: detecting an amount of used caches in a mobile terminal; if the amount of used caches is larger than a preset threshold, sending a cache application request to an operating system of the mobile terminal so as to trigger a preset cache release rule in the operating system).

Kocharlakota and Dong fail to teach wherein the processor is capable of setting the cache area to be freed up in the system cache free-up process to a page cache area, a slab cache area, or both the page cache area and the slab cache area.

However, Agnich teaches wherein the processor is capable of setting the cache area to be freed up in the system cache free-up process to a page cache area, a slab cache area, or both the page cache area and the slab cache area (Col. 5 lines 26-28 Particular embodiments use a compacting slab cache which stores data in compact slabs similar to what is used in a copying compacting garbage collector; Col. 5 lines 38-51 the cache cleaner may choose what data to evict from cache 60 in order to free space. Particular embodiments may use usage statistics to choose what cached elements to evict, compute eviction cost for candidate elements and evict the candidate elements with the lowest eviction costs and compacts cache slabs during the eviction process (e.g., similar to processes of a copying compacting garbage collector). Particular embodiments may choose to evict or preserve cache elements on an element-by-element basis. In contrast, prior database systems typically may be tied to the disk-block-based caches (“page caches”), and include approaches such as least recently used (LRU), Clock, adaptive replacement cache (ARC), and first in, first out (FIFO), which typically only evict or preserve entire disk blocks.).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kocharlakota and Dong with the teachings of Agnich because Agnich’s teaching of slab and page cache allows for just a portion of cache to be freed (see Agnich, Col. 4 lines 58-60 In addition, in particular embodiments, a database memory manager allocates and frees blocks of memory).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kocharlakota and Dong, as applied to claim 10 above, in view of Kim et al. (US 20150095603 A1 hereinafter Kim).

As per claim 16, Kocharlakota and Dong teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches wherein a priority of each of the plurality of processes is defined based on the type or the operating state of the process (Fig. 5; col. 9 lines 53-56 The application state 505 is used to determine the priority of specific processes for applications 262 that are currently operating.), and 
in the memory management process: upon detecting the shortage of the free space of the memory, the processor selects a candidate process to be terminated, based on the free space of the memory (Col. 9 lines 63-66 Using the memory threshold 510 in FIG. 5, the default resource management application 263 will begin to terminate empty applications 540 once the available memory 260 drops below 184 MB.). 

Kocharlakota and Dong fail to teach in the presence of a plurality of candidate processes to be terminated, the processor terminates a process with a lowest priority among the plurality of candidate processes; and in the presence of a plurality of processes with the lowest priority among the plurality of candidate processes to be terminated, the processor terminates a process with a largest memory usage in the memory among the plurality of processes with the lowest priority.

However, Kim teaches in the presence of a plurality of candidate processes to be terminated, the processor terminates a process with a lowest priority among the plurality of candidate processes; and in the presence of a plurality of processes with the lowest priority among the plurality of candidate processes to be terminated, the processor terminates a process with a largest memory usage in the memory among the plurality of processes with the lowest priority ([0067] lines 3-9 The process clearing module 330 may determine the number of selected processes having the lowest priority, and if the number of processes having the lowest priority is larger than 1, may select the processes having the lowest priority depending on the amount of the memory. The process clearing module 330 may select a process occupying the maximum amount of the memory; [0068] lines 3-5 If so, the process clearing module 330 may add the selected processes to the process list to be cleared, and may terminate the current operation flow; [0126] lines 1-10 According to various embodiments, at least part of a device (for example, modules or functions thereof) or a method (for example, operations) according to the various embodiments of the present disclosure may be embodied by, for example, an instruction stored in a non-transitory computer readable storage medium provided in a form of a programming module. When the command is executed by one or more processors (for example, processor 222), the one or more processors may perform a function corresponding to the command).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kocharlakota and Dong with the teachings of Kim because Kim’s teaching of selecting the largest process of the lowest priority processes to terminate allows for more important processes to run smoothly ([0008] lines 1-10 When it is determined in operation 101 that the present idle memory is smaller than the threshold value (namely, the memory is insufficient), the electronic device may search processes of the memory based on the priority, and may calculate the amount of the memory accommodated by the processes in operation 103. In general, the importance value of the processes residing in the memory may be determined based on the priority of the processes. The priority of the processes may be related to the order scheduling and the type of processes.).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195